216 F.2d 955
Mary CATANESE and Dominic K. Catanese, Defendants-Appellants,v.Kenneth S. THOMSON, Trustee in Bankruptcy for The Naylor Machine & Mfg. Co., Plaintiff-Appellee.Mary Ann CATANESE and Dominic C. Catanese, Defendants-Appellants,v.Kenneth S. THOMSON, Trustee in Bankruptcy for The Naylor Machine & Mfg. Co., Plaintiff-Appellee.Dominic FORMICK, Defendant-Appellant,v.Kenneth S. THOMSON, Trustee in Bankruptcy for The Naylor Machine & Mfg. Co., Plaintiff-Appellee.
Nos. 12016-12018.
United States Court of Appeals Sixth Circuit.
October 20, 1954.

Appeal from United States District Court for the Northern District of Ohio; Freed, Judge.
Philip Sampliner, Elmer R. Vanek, Cleveland, Ohio, for appellants.
Hugh Wells, and Mooris R. Blane, Cleveland, Ohio, for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cases coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the findings of fact of the district court were not clearly erroneous, and that the judgments are sustained by substantial evidence, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgments of the district court be and are hereby affirmed.